Title: To George Washington from James Milligan, 9 March 1784
From: Milligan, James
To: Washington, George



Sir
Comptrollers Office [Philadelphia] March 9th 1784

By last Post I was honored with your Excellency’s favour of the 18th February, and have the pleasure of informing you that, As the Entry of your Accounts in the principal Books had been delayed, purposely until I should be favoured with your sentiments on the mode of the Statements transmitted your Excellency, it is still in my power to correct the impropriety of charging the persons, whose Names you have enumerated, with the Monies paid them; And you may rest assured Sir, that this matter shall be strictly attended to. With respect to the Sum of £133.16 lawful in Specie, for which you had given Credit, and are charged in Account B. After some inquiry, I find in the Accounts of Thomas Smith Loan Officer for Pennsylvania, the following

charge “May 20th 1780 Paid George A. Washington ⅌ order of the Board of Treasury dated yesterday One Hundred and Sixty Seven Pounds 5/ Specie.” this Sum in Pennsylvania Currency is exactly equal to the former in lawful, which you had Credited, and I have no doubt that it is the identical payment, for these reasons. The Sum is credited on the 13th of May. By a letter from your Excellency to the Board of Treasury dated the 14th you request that five hundred Guineas may be furnished the bearer Mr George A. Washington who will bring it to you: The order of the Board on Mr Smith was dated the 19th, and he paid it on the 20th. From these circumstances, and from your Excellencys recollection of having borrrowed money about that period, of the Marquis de la Fayette, it appears to me highly probable that the Sum borrowed of the Marquis was the £133.16 lawful, that you wrote the Board of Treasury as before mentioned, by your Nephew, who accompanied the Marquis to Philadelphia, That Specie, at that time of day, being difficult to obtain, the Board were unable to comply with your requisition for the five hundred Guineas; but upon Mr George A. Washingtons representing the circumstance of your having borrowed a Sum of the Marquis, they had enabled your Nephew to reimburse that Sum, by the order on Mr Smith for that Amount. The matter appearing thus so plain, I hope your Excellency will be of opinion with me that, the charge is well founded. Although you have not been able Sir, to recollect every circumstance, you have pointed out a clue sufficient to unravel the whole, and instead of expecting that your Memory and attention could extend to every matter of this kind, it is to me a matter of astonishment, that you have been able to do so much.
The Accounts of the Loan Officers not having been Settled, and consequently, no final Entries made of them in the Books of the Treasury, is the reason why the charge could not be immediately found here. I have now the honor of enclosing an Offical Copy of the State of your Excellency’s Accounts, Commencing the 13th and ending the 28th of Decemr 1783, by which it appears that there is a balance due you of Eight hundred and fifty Seven dollars and 52/90ths of a dollar. When this Account reached the office, I found that the Superintendant of Finance had not acted upon my Certificate of the balance due

on the former Settlement: I therefore thought it best to recal that Certificate, and to carry the former balance to your Credit on this Settlement, and so to strike a New and final balance of the Sum above mentioned, for which Sum I transmitted a New Certificate to the Superintendant of Finance, who, I doubt not, will find means of remitting the money according to your direction.
Although I am at present fully Satisfied of the propriety of the charge of £133.16 Specie, yet it would add to that satisfaction, to know your Excellencys opinion of the matter, when it may be convenient. I have only to add that, I am with the most perfect Respect and Esteem Sir Your Excellencys Most Obt & most Hume Servant

Jas Milligan Comptrof the Treasy

